DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
Acknowledgement
The response filed on 6/22/2021 has been entered and made of record.
Application Status 
Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 8/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S Patent 10,616,549, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to a digital photographing device that includes an application processor, a telephoto camera and a wide-angle camera. The telephoto camera has a first field of view disposed at a first position on a rear side surface of the digital photographing device, and the wide-angle camera has a second field of view disposed at a second position on the rear side surface of the digital photographing device.   The application processor receives a first image from the wide-
Prior arts were applied for claims in the previous Office action. Please see the Final Office action mailed on 3/24/2021 for details.  However, upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate the distinct features in the instant invention. In addition there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1-20 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488